Dismissed and Memorandum Opinion filed November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00371-CV
___________________
 
David BUREN Wilson, Appellant
 
V.
 
Gerry Birnberg and Jerry Eversole,
Appellees

 

 
On
Appeal from the 61st District Court
Harris County,
Texas

Trial Court Cause No. 2010-04491
 

 
 
MEMORANDUM OPINION
            This is an accelerated interlocutory appeal from an
order signed on April 16, 2010 dismissing appellant, David Wilson’s election
contest cause of action for lack of jurisdiction.  See Tex. Elec. Code
Ann. § 221.003 (Vernon 2010) (district court’s jurisdiction is limited to
ascertaining whether the outcome of a contested election is not the true
outcome because illegal votes were counted or because an election administrator
prevented eligible voters from voting, failed to count legal votes, or engaged
in other fraudulent or illegal conduct, or simply made a mistake).
            After
this case was submitted, appellant filed a motion to dismiss his appeal.  See
Tex. R. App. P. 42.1.  Appellant’s motion is granted.
            Accordingly,
appellant’s appeal is ordered dismissed.
 
                                                                                    
                                                                        /s/        John
S. Anderson
                                                                                    Justice
 
 
 
Panel consists of Justices
Anderson, Frost, and Brown.